Citation Nr: 1816536	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  12-18 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for lumbosacral strain (low back disability).

2. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a right ankle disability.

3. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for bilateral knee disabilities.

4. Entitlement to service connection for lumbosacral strain (low back disability).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge during a January 2017 videoconference hearing.  A transcript of this proceeding is associated with the claims file.

In May 2017, the Board remanded this case to the RO for additional development.  It has now returned to the Board for appellate review.  The Board finds that the RO substantially complied with the Board's remand instructions and an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Additional evidence was received in the electronic claims folder after the December 2017 supplemental statement of the case (SSOC).  That SSOC readjudicated the service connection claims on appeal, including the low back condition claim reopened and decided below.  As the additional evidence was either duplicative of evidence previously considered by the RO or not pertinent to that claim, the Board may proceed with a decision on that issue.  See 38 C.F.R. § 20.1304.  

FINDINGS OF FACT

1. In an April 2002 rating decision, the RO declined to reopen the issue of entitlement to service connection for lumbosacral strain and continued a prior denial.  The RO also denied entitlement to service connection for a right knee condition, a left knee condition, and a right ankle condition.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year, and the decision became final.

2. New and material evidence has been received since the April 2002 rating decision to reopen the claim for entitlement to service connection for a low back condition because such evidence is neither cumulative nor redundant of the evidence of record at the time of the prior rating decision and raises a reasonable possibility of substantiating the claim.

3. New and material evidence has not been received since the April 2002 rating decision to reopen the claims for entitlement to service connection for bilateral knee conditions, and a right ankle condition, because such evidence does not raise a reasonable possibility of substantiating the claims.

4. The Veteran's current low back disability is not the result of an injury or disease incurred in or aggravated by active military service; and a chronic low back condition was not shown during or within one year of service.


CONCLUSIONS OF LAW

1. The April 2002 rating decision is final.  38 U.S.C. §§ 7104, 7105 (West 2012); 38 C.F.R. §§ 3.104, 3.156, 20.302 (2017).  

2. The criteria for reopening the claim of entitlement to service connection for a low back condition have been met.  38 U.S.C. §§ 5103A, 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

3. The criteria for reopening the claims of entitlement to service connection for bilateral knee conditions and right ankle condition have not been met.  38 U.S.C. §§ 5103A, 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

4. The criteria for service connection for a low disability have not been met.  38 U.S.C. §§ 1110, 1154, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra. 

Pertinent regulations for consideration were provided in the SOC and will not be repeated here in full. 


I. Reopening Service Connection for a Low Back Condition 

In a September 1998 rating decision, the RO denied a claim of entitlement to service connection for a low back condition.  The RO reasoned that there was no record of treatment in service for chronic lumbosacral strain.  Moreover, the RO cited a 1998 VA general medical examination report noting a normal lumbar spine based on imaging.  In an April 2002 rating decision, the RO declined to reopen and continued the previous denial of a claim of entitlement to service connection for a low back condition.  The RO found that no new and material evidence had been received showing that a chronic low back disability was incurred in or aggravated during service, and that it still exists.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year, and the April 2002 rating decision became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302.  

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  The initial question before the Board, therefore, is whether new and material evidence has been received, regardless of how the RO characterized the issue.   

New and material evidence need not be received as to each previously unproven element of a claim to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).  In determining whether newly-received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Newly submitted evidence may be material if it provides a more complete picture of the circumstances surrounding the origin of the Veteran's disability.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board finds that in this case, new and material evidence has been received to reopen the claim of entitlement to service connection for a low back condition.  Since the April 2002 rating decision, medical evidence has been received showing diagnoses of chronic lumbar spine conditions.  See, e.g., September 2010 VA pain consult (assessing diagnosis of lumbar spondylosis with painful facet arthropathy); November 2012 VA note (diagnosing some mild degenerative disc disease (DDD) based upon low back pain evaluation and imaging).  Moreover, new medical evidence has been received showing complaints of low back pain soon after service separation.  See fall 1994 VA treatment records (noting reports of low back pain since reported hyperextension incident in service).  The Veteran's reported symptoms and medical history in these VA treatment records must be presumed credible for purposes of the Board's decision whether to reopen the claim.  Justus, supra.  Together, the VA treatment records noting current, chronic low back diagnoses and the fall 1994 VA treatment records summarized above raise a reasonable possibility of substantiating the Veteran's contentions regarding continuous, chronic low back condition symptoms since service.

As the evidence discussed above was not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claim, the Board finds that the additional evidence is new and material to reopen the Veteran's claim for service connection for a low back condition.  See 38 C.F.R. § 3.156.  Accordingly, the claim is reopened.  To that extent only, the appeal is granted.  


II. Reopening Service Connection for a Right Ankle Condition

The April 2002 rating decision denied service connection for a right ankle condition.  The RO found that the evidence did not show evidence of a right ankle disability during service or that a right ankle disability was related to his service-connected left ankle condition.  The RO cited September 1993 service treatment records showing treatment for and complaints of right ankle pain of unknown etiology and imaging that was negative for any abnormality.  Moreover, the August 1998 VA general medical examination revealed full range of motion of the right ankle and did not diagnose a current right ankle condition.  Accordingly, the RO concluded that no chronic disability subject to service connection was shown in the service medical records, and that there was no medical evidence that the Veteran had a right ankle disability that resulted from or was aggravated by his service-connected left ankle condition.

The Board incorporates by reference the pertinent legal authorities summarized above (regarding the petition to reopen the low back claim).

The Board finds that in this case, new and material evidence has not been received to reopen the claim of entitlement to service connection for a right ankle condition.  Since the April 2002 rating decision, additional lay and medical evidence has been received that is not new and material regarding whether the Veteran has a current right ankle disability.  Moreover, such evidence is not new and material regarding whether his current right ankle symptoms are related to service or secondary to his service-connected left ankle condition.

The Board considered the VA treatment records received since the April 2002 rating decision, but finds that they are not new and material.  They are new in that they were not of record at the time of the April 2002 rating decision.  They show sporadic treatment for reported symptoms of right ankle issues, and the Board must presume such reported symptoms credible for purposes of determining whether to reopen the claim.  See Justus, supra.  However, these VA treatment records are not material because they show no current diagnosis of a right ankle condition.  Nor do they contain competent medical evidence suggesting a relationship between the Veteran's reported right ankle symptoms and service, or between his reported right ankle symptoms and his service-connected left ankle condition.

The Board also considered various lay statements and Board hearing testimony received since the April 2002 rating decision, but finds that they are not new and material.  An "appellant's own recitations of his medical history do not constitute new and material evidence sufficient to reopen his claim when this account has already been rejected by the VA."  See Chavarria v. Brown, 5 Vet. App. 468, 472 (1993).  Likewise, a Veteran's arguments based on what amounts to the same evidence of record at the time of the previous final denial do not constitute new and material evidence.  Untalan v. Nicholson, 20 Vet. App. 467 (2006).  In this case, the Board finds that the Veteran's post-April 2002 lay statements and contentions are duplicative of contentions that were previously considered and rejected by the RO.  See April 2001 statement / informal claim (contending his alleged current right ankle condition is secondary to his service-connected left ankle condition; asserting his service-connected left ankle condition caused him to put more weight on right ankle).  Therefore, such lay statements do not constitute new and material evidence.

In summary, the petition to reopen the claim of entitlement to service connection for a right ankle condition is denied because new and material evidence has not been received since the April 2002 rating decision that relates to any unestablished fact necessary to substantiate the claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).


III. Reopening Service Connection for Bilateral Knee Conditions

The April 2002 rating decision denied service connection for bilateral knee conditions.  The RO found there was no evidence of a right knee disability during service.  The RO found that although service treatment records show treatment for left knee strain in October 1992, follow-up records from October 1992 and November 1992 noted an essentially negative examination and assessed patellofemoral syndrome.  Moreover, the RO reasoned that no left knee disability was shown at separation or during the 1998 VA examination.  The RO concluded that there was no chronic knee disability that was incurred in or aggravated during service, and that there was no medical evidence that the Veteran had a knee disability which resulted from or was aggravated by his service-connected left ankle condition.  

The Board incorporates by reference the pertinent legal authorities summarized above (regarding the petition to reopen the low back claim).

The Board finds that, in this case, new and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral knee conditions.  Since the April 2002 rating decision, additional lay and medical evidence has been received that is not new and material regarding whether the Veteran has a current right or left knee disability.  Moreover, such evidence is not new and material regarding whether his current right or left knee symptoms are related to service or secondary to his service-connected left ankle condition.

The Board considered various VA treatment records received since the April 2002 rating decision and finds that they do not warrant reopening this claim.  They are new in that they were not previously of record at the time of the April 2002 rating decision.  They show occasional treatment for reported bilateral knee symptoms, and the Board must presume such reported symptoms credible for purposes of determining whether to reopen the claim.  See Justus, supra.  However, these new VA treatment records are not material because they show no current diagnosis of a right or left knee condition.  The Board notes that some of these VA treatment records reference bilateral knee arthralgia.  See September 2010 kinesiotherapy note.  However, arthralgia is simply another word for pain, a symptom that
 was clearly of record at the time of the April 2002 rating decision.  See April 2001 statement / informal claim (reporting bilateral knee pain).  Such evidence is not material to the issue of whether the Veteran has a current diagnosis because pain alone without a diagnosed or identifiable underlying condition does not constitute a disability for which service connection may be granted.  Sanchez-Benitez, 13 Vet. App. 282, 285 (1999), aff'd, 259 F.3d. 1356 (Fed. Cir. 2001).  Nor do these VA treatment records contain competent medical evidence suggesting a relationship between the Veteran's reported right or left knee symptoms and service, or between his reported right or left knee symptoms and his service-connected left ankle condition.

The Board also considered various lay statements and Board hearing testimony received since the April 2002 rating decision, but finds that they are not new and material.  An "appellant's own recitations of his medical history do not constitute new and material evidence sufficient to reopen his claim when this account has already been rejected by the VA."  See Chavarria, supra.  Likewise, a Veteran's arguments based on what amounts to the same evidence of record at the time of the previous final denial do not constitute new and material evidence.  Untalan, supra.  In this case, the Board finds that the Veteran's post-April 2002 lay statements and contentions are duplicative of contentions that were previously considered and rejected by the RO.  See April 2001 statement / informal claim (contending his alleged current right and left knee conditions were secondary to his service-connected left ankle condition; asserting his service-connected left ankle condition caused him to put more weight on both knees and "compensate" in terms of his gait, and resulted in knee pain).  Therefore, such lay statements do not constitute new and material evidence.

In summary, the petition to reopen the claim of entitlement to service connection for a bilateral knee condition is denied because new and material evidence has not been received since the April 2002 rating decision that relates to any unestablished fact necessary to substantiate the claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also Gilbert, supra; Shade, supra.


IV. Service Connection for a Low Back Condition

Since the RO adjudicated this claim on the merits in the May 2012 statement of the case (SOC), the Board will proceed to do so below.  

The Veteran claims service connection for a low back disability.  Specifically, he contends that his current back condition is related to in-service low back injuries.  See, e.g., 2017 Board hearing testimony.  He also has asserted in several lay statements of record that he has had continuous low back pain symptoms since separation from service.  See, e.g., id.

The Board concedes the presence of a current low back disability, to include mild degenerative changes, mild degenerative disc disease, and lumbar spondylosis with painful facet arthropathy.  See, e.g., September 2010 VA pain consult (noting in assessment diagnosis of lumbar spondylosis with painful facet arthropathy); November 2012 VA note (diagnosing some mild degenerative disc disease (DDD) based on evaluation and imaging); May 2013 VA lumbar spine imaging.  However, after a full review of the record, the Board finds that the claim must be denied because the weight of the most competent, persuasive evidence is against a finding that the Veteran's current low back condition is related to service.

Initially, as noted above, the Veteran's current lumbar spine diagnoses include mild degenerative changes.  See May 2013 VA lumbar spine imaging.  Degenerative changes of the spine refer to osteoarthritis.  See https://www.mayoclinic.org/diseases-conditions/osteoarthritis/ expert-answers/arthritis/faq-20058457.  Accordingly, the Board finds that the chronic disease provisions apply.  See 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board finds that the Veteran is not entitled to service connection on a presumptive basis for his current low back condition for the following reasons.  

First, there is no competent medical evidence of record that a chronic low back condition manifested to a compensable degree within one year of service.  Indeed, fall 1994 VA treatment records were the earliest post-service treatment records referencing low back complaints and treatment.  A November 1994 VA imaging report specifically noted disc protrusions which "are usually asymptomatic" and found that the lumbar spine imaging was "essentially normal."  The VA provider considered the Veteran's reported history of low back pain since an in-service injury, but competently concluded that examination findings and imaging indicated "no objective findings" regarding his reported low back pain.  The first references to current low back diagnoses after service were in VA treatment records from the mid-to-late 2000s, more than a decade after service.  See January 2007 VA lumbar spine imaging report (noting possible spondylosis); September 2010 pain consult (noting lumbar spine MRI showing lumbar spondylosis with painful facet arthropathy).

Second, the Board recognizes that the Veteran's service treatment records included references to low back complaints and treatment.  See, e.g., November 1992 note (noting complaint of low back pain since yesterday afternoon when he tripped into a hole; noting no history of back injury; assessing low back pain, strain); March 1994 medical evaluation board report of medical history (noting Veteran's report of recurrent back pain; noting in remarks Veteran's report of "sporadic LBP [low back pain]" with no prior medical history of trauma); April 1994 hospital admission note (referencing report of constant low back pain).  However, such symptoms were not found by military medical providers to constitute manifestations or symptoms of a chronic low back condition such as degenerative changes or arthritis.  The Board finds that to the extent that service treatment records noted complaints of and treatment for low back symptoms, these were acute, isolated findings.  See 38 C.F.R. § 3.303(b) ("For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings...") (emphasis added).  The May 2012 negative VA medical opinion, which is discussed further below and to which the Board affords great weight, supports this finding.

Third, the evidence of record refutes the Veteran's several contentions of continuity of low back symptoms since service.  See, e.g., 2018 brief.  The Board recognizes the medical evidence of record documenting his reports of low back pain relatively soon before separation and continuing soon after service.  See March 1994 report of medical history; fall 1994 VA treatment records.  However, the Board does not find the Veteran's reported low back symptoms and medical history credible given his well-documented, extensive history of exaggerating the nature of his low back condition, symptoms, and medical history.  See, e.g., August 2011 VA treatment note (noting complaint of "severe" low back pain; expressly contrasting those complaints with normal range of motion findings and normal imaging); April 2012 VA psychological examination ("At this point...there has been no support for the presence and level of pain reported by this veteran;" finding "level of pain....can still not be determined without speculation due to his exaggerated report on current evaluation.") (emphasis added).

Several VA providers at multiple VA facilities consistently, competently, and persuasively have found that the Veteran's reported low back symptoms were unsupported by the objective medical evidence, which they often communicated to the Veteran.  See, e.g., November 1994 VA orthopedic consultation report (noting report of back pain since incident in service, but expressly concluding "no objective findings" for current report of low back pain based on examination and imaging);  October 2013 VA primary care note ("He reports significant pain although imaging has shown mild to moderate degenerative disease."); July 2013 VA pain management note (Impression: [Veteran] presents with low back pain that appears to be in excess of objective findings.....Veteran is insistent that he has a spinal cord injury despite the fact that multiple doctors have disputed this, suggesting he has his own ideas about his diagnosis despite evidence to the contrary....); August 2013 VA pain management note (discussing in detail reported back pain credibility issues observed by clinician, as shown by discrepancy between normal imaging and subjective reports of symptoms); January 2014 VA neurology consult (finding Veteran's report of persistent low back pain inconsistent with MRIs; noting Veteran has had pain evaluations and is now requesting a neurology evaluation). 

Multiple VA providers consistently made such negative findings despite the Veteran's well-documented and persistent requests for them to document his alleged low back issues more favorably in support of the present compensation claim.  See, e.g., June 2014 secure message from Veteran to VA primary care provider (showing complaints regarding lack of documentation in VA treatment records of low back issues and his contentions regarding his alleged loss of height due to tailbone issues; telling VA provider he was "supposed to put this to paper so I could have [it] in my records...."); June 2014 VA social work note ("Veteran continues to be discouraged regarding the lack of documentation regarding his back.  'The doctor said he would write it down.'"); July 2014 secure message from Veteran to VA provider (noting Veteran's request to "put[] down a proper diagnosis for my tail bone being scarred and inflamed so that the evidence is there for the [VA] to retrieve for my compensation from being hurt in the army they are requesting this info and [it is] not written down for them to see.....[sic]"). 

[As an aside, the Veteran's allegation that he lost two inches in height because of a crushed tailbone is not persuasive.  First, there is no medical evidence showing a "crushed tailbone."  Second, there is no evidence his height has decreased since service.  His entrance exam in 1992 reported his height as 643/4 inches, and VA examination in 1998 reported his height as 65 inches.  VA records report a height of 66 inches as being recorded in June 2002, June 2005, January 2015, and May 2016.  Therefore, he has not lost any height at all since service.]

Furthermore, multiple VA providers competently and thoroughly documented "red flags" regarding the Veteran's misrepresentations about the nature of his low back symptoms and medical history in the context of attempts to manipulate providers into prescribing narcotic pain medications.  See, e.g., June 2010 psychiatry discharge summary (noting Veteran reported he had tried to self-medicate for his back pain since 1994; "While in the hospital patient exhausted multiple manipulative strategies in an effort to obtain narcotic medications."); July 2011 VA treatment note (noting Veteran's request for "something stronger for his low back pain.  Per his last PCP [primary care provider] notes, numerous ones stated that he has used illicit substances and the PCP does not think he is a candidate for chronic narcotic use."); November 2011 pain consult (referencing failed VA drug tests, including September 2010 drug test detecting opioids not prescribed by VA); October 2013 VA pain consult (discussing in detail extensive documentation in VA treatment records regarding risk of opioid abuse and drug-seeking behaviors at multiple VA facilities; noting Veteran's request for oxycodone 15 mg tablets; stating, "...I truthfully do not feel comfortable prescribing these pain medications to him given the review of his recent CPRS records."); December 2013 secure message from Veteran to VA provider (requesting to see neurologist or neurosurgeon as soon as possible regarding alleged back issues; stating, "...need to go to the opiate renewal clinic to get back on the meds [sic]...");  May 2014 pharmacy note (discussing current medications for low back pain and explaining why he is not a candidate for opioids; citing October 2013 Pittsburgh VAMC primary care note indicating he was "on opioids at one point but due to behavioral issues (seeking care from multiple sources, chronic THC use, DUIs) he is not currently on any opiate therapy.  He is not a candidate for more opiates....") 

In addition, the Veteran's VA treatment records also document treatment compliance issues, including his voluntary decisions to decline various conservative treatment options that providers offered him instead of prescribing narcotic pain medications per his request (given the "red flags" detailed above).  See, e.g. July 2011 VA treatment note (noting Veteran's request for "something stronger for his low back pain.  Per his last PCP notes, numerous ones stated that he has used illicit substances and the PCP does not think he is a candidate for chronic narcotic use.  Offered the patient Motrin.  He declined.) (emphasis added); August 2013 VA pain management note (discussing how Veteran is not an opioid candidate but he rejected more conservative treatment offered including aquatic therapy); October 2013 note ("He has not been taking most of the meds prescribed.  He has a copay and has not been able to afford his medications.  He also does not like the side effects....[sic]");  July 2013 VA pain management note ("Veteran resistant to active changes (walking log, PT exercises) and only appears open to passive interventions involving receiving x-rays or discussing medications....Aside from his desire to acquire further imaging of his lower back, his motivation for coming to pain psych had appeared to be limited to his pursuit of service connection and, since pain psych has now facilitated this imaging, he has declined follow up with writer.  His focus on disability is further evidenced by bringing a letter from the court to the present session.  His focus on disability will limit gains in treatment....)

A September 2015 VA pain consult note captures in detail these extensive credibility issues:

This...Vet was seen in 2013 while he was in the DOM/VARC for substance use disorder.  He was highly fixated on finding a reason for his low back pain (his studies have all been normal or nearly-normal), and he wanted opioids, as well as a service connected status for his pain....Vet was seen by our pain psychologist and by Dr. [M.], twice.  He was not interested in working with our pain psychologist, and did not accept Dr. [M.]'s affirmation that he had no concerning findings in his lumbar imaging.  He was encouraged to pursue aquatics or some form of physical activity, to which the Vet was resistant....

Imp[ression]: Chronic, low back pain in the absence of significant findings.....Plan: 1) Would be cautious about using the term sacroilitis, as this has not been confirmed in this Vet who is highly invested in finding a 'name' for his low back pain and also in obtaining disability, even though all lumbosacral studies have been normal....2) Reviewed the chart with Dr. [M.], our Department Chief, who feels that there is nothing that we can offer this Vet, who has normal imaging, has no goals for pain management except to obtain disability, has not been interested in working with our pain psychologist, even though our attending, Dr. [M.] highly encouraged this as a means of managing his condition.

In summary, the extensive credibility issues summarized above weigh heavily against a finding of continuity of low back symptomatology since service.  The Veteran consistently has inflated the nature of his low back symptoms and medical history, which simply lack support in the objective medical evidence.  Moreover, he blatantly has urged many VA providers to document his alleged, exaggerated back symptoms in the context of seeking secondary gain - including VA compensation benefits and narcotic pain medications - as opposed to genuinely seeking treatment for pain management.  He has persistently done so with several VA medical providers at various VA facilities over many years, despite multiple providers' efforts to explain that his reported symptoms are unsupported by the objective medical evidence.  These serious credibility issues cast great doubt on his allegations of continuity of symptomatology.

The Board concludes that the weight of the evidence does not show that the Veteran's current low back degenerative changes began in service or manifested within one year of service; nor does it support a finding of continuity of symptomatology since service.  Service connection is therefore not warranted on a presumptive basis.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Nor is the Veteran entitled to service connection for the low back condition on a direct basis.  The weight of the most competent, persuasive evidence of record does not support a finding that his current low back conditions were incurred in or are related to service.

The Board afford the May 2012 negative VA medical opinion great probative value.  Indeed, the examiner's conclusions were supported by medical rationales and were consistent with the verifiable facts regarding the Veteran's condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  The examiner accurately considered the Veteran's medical history before competently and persuasively concluding that his 2007 diagnosis of degenerative disc disease was less likely than not related to his 1992 lumbar strain and March 1994 report of sporadic low back pain during service.  The examiner explained that the degenerative disc disease was likely the result of chronic nicotine exposure.  Moreover, the examiner competently and persuasively found that the current medical condition of the presence of six lumbar vertebrae was less likely than not related to these in-service low back issues because the extra vertebrae is a congenital condition.

The Board considered VA treatment records noting the Veteran's reported history of a "remote" in-service back injury in the context of treating the Veteran's reported low back pain.  See, e.g., October 2013 VA note.  However, the Veteran's VA medical providers did not suggest that his reported, current low back symptoms were related to service, despite multiple messages from the Veteran to his providers blatantly urging them to do so in support of this compensation claim (as summarized above).  The Board affords such lay statements no probative value due to the profound credibility issues discussed in detail above.  Moreover, the Veteran acknowledged during his 2017 Board hearing that he did not think any doctors have related his current back issues to service.  See hearing tr. at 9.  To the contrary, he acknowledged "it's me telling them" that he believed that his current back issues are related to service.  See id.

The Board recognizes the Veteran's contentions that he currently has a low back disability related to service.  Although he is competent to testify as to events that occurred in military service and orthopedic symptoms such as pain, he is not competent to conclude that his current low back condition is related to service because such spinal issues are not susceptible to lay opinions on etiology.  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Finally, to the extent that the Veteran bases the present service connection claim on his current diagnosis of six lumbar vertebrae, service connection is unwarranted.  VA treatment records confirm this diagnosis.  However, as competently noted by the May 2012 VA examiner, such disorders are "congenital or developmental defects," which are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c); see also Johnson v. Principi, 3 Vet. App. 448, 450 (1992); Conley v. Peake, 543 F.3d 1301, 1305 (Fed. Cir. 2008).  Therefore, as a matter of law, the Veteran is not entitled to service connection for this low back condition.  There is also no suggestion in the competent medical evidence of record that this condition was somehow aggravated by his military service. 

In summary, service connection for a low back disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


VI. Duties to Notify and Assist

The Board recognizes the Veteran's and his representatives' various statements requesting VA examinations regarding all issues on appeal.  They suggest that the duty to assist was not satisfied to the extent that the Veteran was not afforded VA examinations.  The Board rejects that contention for the following reasons.

First, regarding the right ankle, right knee, and left knee claims above, which the Board declined to reopen, the Board finds that no VA examination was warranted.  In petitions to reopen previously denied service connection claims, there is no duty to provide a VA examination prior to reopening the claim.  See 38 C.F.R. § 3.159 (c)(4)(iii) (2017).  

Second, regarding the low back claim, the Veteran was afforded a May 2012 negative VA medical opinion.  The Board finds that this medical opinion (summarized in the denial above) was adequate because it was performed by an appropriate medical professional, based on an accurate review of the Veteran's medical history and symptomatology, and included the necessary objective findings.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R.§ 3.103(c)(2), and neither has identified any prejudice in the conduct of the Board hearing.  As the issue has not been raised, there is no need for the Board to discuss compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  See Dickens, supra.


ORDER

As new and material evidence has been received to reopen a claim of entitlement to service connection for a low back condition, the claim is reopened.  To that extent only, the appeal is granted.

The petition to reopen the previously denied claim of entitlement to service connection for a right ankle condition is denied.

The petition to reopen the previously denied claim of entitlement to service connection for bilateral knee conditions is denied.

Service connection for a low back condition is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


